



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4(1)       Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the
    following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)     In proceedings
    in respect of the offences referred to in paragraph (1)(a) or (b), the
    presiding judge or justice shall

(a)     at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the victim of the right to make an application for the order; and

(b)     on application
    made by the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to
    subsection (2.2), in proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice may make an order directing that any information
    that could identify the victim shall not be published in any document or
    broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of
    the victim or the prosecutor, make the order.

(3)     In proceedings
    in respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)     An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice when it is not the purpose of
    the disclosure to make the information known in the community. 2005, c. 32, s.
    15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25,
    ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)     For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. A.N., 2019 ONCA 741

DATE: 20190920

DOCKET: C64094

Juriansz, Pepall and Roberts
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

A.N.

Appellant

Anil K. Kapoor and Victoria M.
    Cichalewska, for the appellant

Elena Middelkamp, for the respondent

Heard and released orally:
    September 16, 2019

On appeal from the conviction entered by
    Justice Paul F. Monahan of the Ontario Court of Justice on March 16, 2017.

REASONS FOR DECISION


[1]

The appellant was convicted of two counts of
    human trafficking and one count of assault. The trial judge admitted two video-recorded
    statements of the complainant after she recanted at trial.

[2]

Counsel relied on his factum for the argument
    that the trial judge erred by admitting the two statements.

[3]

The trial judge made no error in admitting the
    statements. A careful oath was administered on the second statement, and there
    was a reasonable basis upon which the trial judge could conclude there was an
    appropriate substitute for an oath on the first statement. The police officer taking
    the first statement made it clear the complainant was to tell the truth. In any
    event, in her second statement she swore everything she had said in the first
    statement was true. The statements were given voluntarily, they were video
    recorded, and the complainant was available for cross-examination at the trial.

[4]

Counsels oral argument was based on
    insufficiency of reasons. He submitted that the trial judge provided insufficient
    reasons for rejecting the complainants trial testimony and failed to explain
    why the prior statements satisfied him of the appellants guilt beyond a
    reasonable doubt.

[5]

We do not accept this argument. In our view the
    reasons, as principally summarized in para. 84, demonstrate why the trial judge
    rejected the complainants trial evidence and why he accepted her prior statements.
    He clearly considered the suggestion the complainant was angry with the
    appellant and so had fabricated her allegations against him. However, on a
    consideration of all the evidence he concluded the prior statements were truthful.

[6]

The trial judges reasons satisfy the test set
    out in
R. v. Sheppard
, [2002] 1 S.C.R. 869 and
R. v. Dinardo
,
[2008] 1 S.C.R. 788.

[7]

The appeal is dismissed.

R.G. Juriansz J.A.

S.E. Pepall J.A.

L.B. Roberts J.A.


